  Case 19-71204-SCS                      Doc 6 Filed 04/03/19 Entered 04/04/19 00:33:01                                  Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Stephanie Robin Novack                                            Social Security number or ITIN        xxx−xx−1416
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 3/30/19
Case number:          19−71204−SCS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Stephanie Robin Novack

2.     All other names used in the           fka Stephanie Novack LaMarche
       last 8 years

3.     Address                               309 South Broad Street
                                             Suffolk, VA 23434

4.     Debtor's attorney                     Genene E. Gardner                                      Contact phone 757−340−4895
       Name and address                      The Merna Law Group                                    Email: gsaunders@mernalaw.com
                                             3419 Virginia Beach Blvd., #236
                                             Virginia Beach, VA 23452

5.     Bankruptcy trustee                    Tom C. Smith, Jr.                                      Contact phone (757) 428−3481
       Name and address                      P.O. Box 1506                                          Email: trustee@tomcsmith.com
                                             Virginia Beach, VA 23451
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-71204-SCS                      Doc 6 Filed 04/03/19 Entered 04/04/19 00:33:01                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Stephanie Robin Novack                                                                                 Case number 19−71204−SCS


6. Bankruptcy clerk's office                     600 Granby St., Room 400                               For the Court:
                                                 Norfolk, VA 23510
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: April 1, 2019
    www.pacer.gov.                         Contact phone 757−222−7500
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          May 7, 2019 at 02:00 PM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 200
    questioned under oath. In a joint case,                                                             Granby Street, Room 120,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Norfolk, VA 23510


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: July 8, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-71204-SCS                   Doc 6 Filed 04/03/19 Entered 04/04/19 00:33:01                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Stephanie Robin Novack                                                                                  Case number 19−71204−SCS


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized
                              non−debtor's credit card; cash is NOT accepted at Newport News location.
                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in
                              the exact amount due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
       Case 19-71204-SCS                Doc 6 Filed 04/03/19 Entered 04/04/19 00:33:01                              Desc Imaged
                                             Certificate of Notice Page 4 of 5
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-71204-SCS
Stephanie Robin Novack                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-8                  User: williamsp                    Page 1 of 2                          Date Rcvd: Apr 01, 2019
                                      Form ID: 309A                      Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2019.
db             +Stephanie Robin Novack,    309 South Broad Street,    Suffolk, VA 23434-5716
14791146       +Attorney General,    Tax Division, USDOJ,    PO Box 227,   Washington, DC 20044-0227
14791147       +Attorney General Office,    U.S. Department of Justice,    950 Pennsylvania Ave. N.W,
                 Washington, DC 20503-0001
14791155       +FedLoan Servicing,    P.O. Box 60610,   Harrisburg, PA 17106-0610
14791158        Mr. Cooper,    P.O. Box 650783,   Dallas, TX 75265-0783
14791160       +Pacific Union Financial,    C T CORPORATION SYSTEM,    4701 COX ROAD, SUITE 285,
                 Glen Allen, VA 23060-6808
14791161       +Suffolk General Dist. Court,    150 North Main Street,    Suffolk, VA 23434-4552
14791162      #+Tenaglia & Hunt,    12 S Summit Ave Ste 322,    Gaithersburg, MD 20877-2092
14791164       +U.S. Attorney,    World Trade Center, Ste 8000,    101 West Main Street,    Norfolk, VA 23510-1646
14791167       +Zwicker & Associates,    80 Minuteman Road,    Andover, MA 01810-1008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: gsaunders@mernalaw.com Apr 02 2019 04:16:36       Genene E. Gardner,
                 The Merna Law Group,    3419 Virginia Beach Blvd., #236,    Virginia Beach, VA 23452
tr             +EDI: QTCSMITH.COM Apr 02 2019 07:58:00      Tom C. Smith, Jr.,    P.O. Box 1506,
                 Virginia Beach, VA 23451-9506
14791148        EDI: BANKAMER.COM Apr 02 2019 07:58:00      Bank of America,    P.O. Box 982238,
                 El Paso, TX 79998-0000
14791149       +E-mail/Text: bankruptcy@bbandt.com Apr 02 2019 04:17:19       Branch B&T,   223 West Nash Street,
                 Wilson, NC 27893-3801
14791150        EDI: CHASE.COM Apr 02 2019 07:58:00      Chase Card,    P.O. Box 15298,
                 Wilmington, DE 19850-5298
14791152       +EDI: CITICORP.COM Apr 02 2019 07:58:00      Citicards CBNA,    701 E 60th St N,
                 Sioux Falls, SD 57104-0432
14791151       +EDI: CITICORP.COM Apr 02 2019 07:58:00      Citicards CBNA,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
14791153       +EDI: WFNNB.COM Apr 02 2019 07:58:00      Comenity Bank/Victorias Secret,    P.O. Box 182789,
                 Columbus, OH 43218-2789
14791154        EDI: DISCOVER.COM Apr 02 2019 07:58:00      Discover Financial Services,    P.O. Box 15316,
                 Wilmington, DE 19850-0000
14791157       +EDI: IRS.COM Apr 02 2019 07:58:00      IRS Centralized Insolvency *,    PO Box 7346,
                 Philadelphia, PA 19101-7346
14791159       +E-mail/Text: bankruptcy@loanpacific.com Apr 02 2019 04:18:48       Pacific Union Financial,
                 1603 LBJ Freeway Ste 600,    Dallas, TX 75234-6071
14791163       +E-mail/Text: bk.notice@tuitionoptions.com Apr 02 2019 04:18:35       Tuition Options,
                 15483 Collections Center Dr,    Chicago, IL 60693-0001
14791165       +E-mail/Text: bkr@taxva.com Apr 02 2019 04:18:20      Virginia Department of Tax*,     PO Box 1115,
                 Richmond, VA 23218-1115
14791166       +EDI: WFFC.COM Apr 02 2019 07:58:00      Wells Fargo Card Services,    PO Box 14517,
                 Des Moines, IA 50306-3517
                                                                                              TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14791156*       ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     400 North Eighth Street Box 76,
                   M/S Room 898,   Richmond, VA 23219-0000)
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2019                                            Signature: /s/Joseph Speetjens
     Case 19-71204-SCS         Doc 6 Filed 04/03/19 Entered 04/04/19 00:33:01              Desc Imaged
                                    Certificate of Notice Page 5 of 5


District/off: 0422-8          User: williamsp             Page 2 of 2                  Date Rcvd: Apr 01, 2019
                              Form ID: 309A               Total Noticed: 24

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2019 at the address(es) listed below:
              Genene E. Gardner   on behalf of Debtor Stephanie Robin Novack gsaunders@mernalaw.com,
               court@mernalaw.com;htate@mernalaw.com;cwhite-cummings@mernalaw.com;mlgcourts@gmail.com;chapter13a
               dmin@mernalaw.com;gardnergr73674@notify.bestcase.com;chapter7admin@mernalaw.com;ebadger@mernalaw.
               com
              John P. Fitzgerald, III   ustpregion04.no.ecf@usdoj.gov
              Tom C. Smith, Jr.   trustee@tomcsmith.com, tcsmith@ecf.axosfs.com
                                                                                            TOTAL: 3
